Citation Nr: 1529954	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for upper gastrointestinal disability (also claimed as gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia), including as secondary to an acquired psychiatric disorder.  

2.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a sleep disability, including as secondary to an acquired psychiatric disorder.  

4.  Entitlement to service connection for restless leg syndrome, including as secondary to claimed sleep disability.  

5.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, or as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for skin conditions variously claimed as capillaritis venous, granuloma annulare, and venous stasis dermatitis.  

7.  Entitlement to service connection for bilateral ankle conditions.

8.  Entitlement to service connection for depression, including as secondary to service-connected disabilities.  

9.  Entitlement to higher evaluations for bilateral degenerative changes to the first metatarsophalangeal joint with plantar calcaneal heel spurs, assigned a single 10 percent rating prior to March 3, 2011, and assigned two separate 20 percent ratings beginning March 3, 2011.  

10.  Entitlement to a higher evaluation for degenerative joint disease of the right knee with limitation of motion, rated 10 percent disabling.

11.  Entitlement to a higher evaluation for degenerative joint disease of the right knee with laxity, rated 20 percent disabling. 

12.  Entitlement to a higher evaluation for degenerative joint disease of the left knee with limitation of motion, rated 10 percent disabling.  

13.  Entitlement to a higher evaluation for degenerative joint disease of the left knee with laxity, rated 20 percent disabling.  

14.  Entitlement to a higher evaluation for peripheral neuropathy of the right lower extremity, rated 40 percent disabling.

15.  Entitlement to a higher evaluation for peripheral neuropathy of the left lower extremity, rated 40 percent disabling.

16.  Entitlement to an effective date earlier than October 27, 2008, for the grant of service connection for disabilities of the left and right knees.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the interval prior to January 24, 2012, when service-connected disabilities combined to a schedular 100 percent rating.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2008 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In January 2011 the Board remanded for additional development claims for service connection for gastrointestinal disability, IBS, sleep disability, and hypertension.  These claims return to the Board for further review.  The Board also then remanded a claim for service connection for tinnitus, but that issue was resolved with the RO's grant of service connection for tinnitus.  

The Board notes that in its prior decision of January 2011 it denied service connection for an acquired psychiatric disorder.  The Board nonetheless herein preserves the prior characterizations of the claims for service connection for a gastrointestinal disability, IBS, a sleep disability, and hypertension, including as secondary to an acquired psychiatric disability, because final determinations of the gastrointestinal disability, IBS, sleep disability, and hypertension claims have not yet been reached.  Additionally, the Veteran has again initiated a claim for service connection a psychiatric disability, in the form of a claim for service connection for depression as secondary to service-connected disabilities.  As noted in the Remand, below, the Board has jurisdiction of the depression claim only to the extent of remanding it for the RO's issuance of a statement of the case (SOC).  Lacking appellate jurisdiction over that claim, the Board will therefore not herein address whether reopening of a claim for service connection for depression is required prior to considering that claim on the merits.  


REMAND

As an initial matter, the Board notes that in May 2015 the Veteran submitted a notice of disagreement (NOD) with a February 2015 RO rating decision denying service connection for bilateral ankle conditions, and denying service connection for depression as secondary to service-connected disabilities.  The Veteran expressed disagreement with both these denials.  The RO has not issued a statement of the case (SOC) in response to the Veteran's NOD.  The U. S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the originating agency for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Duty to Assist

A facsimile from the Veteran's representative received at the RO in January 2014 was not complete, with only one of the six pages reported to be accompanying the cover page associated with this submission.  (This submission is labeled in VBMS as a Form 9.)  It does not appear that the RO made appropriate efforts to secure a complete copy of this submission, as required as part of the duty to assist.  Because these missing pages may address any or all of the appealed claims, these pages must be obtained and reviewed by the RO prior to appellate review of the claims by the Board.  

Increased Rating Claims - Lower Extremities

In a November 2014 statement the Veteran described very severe pain associated with his service-connected knees, ankles, and feet, as well as his service-connected peripheral neuropathy, indicating a potential increase in severity of these conditions, and thus warranting a contemporaneous VA examination.  These disabilities were last medically evaluated for compensation purposes by VA examinations in January 2012, and the Veteran's authorized representative in a February 2015 submission voiced the need for examinations which "adequately revealed the current state of the disabilit[ies]."

Claims for Service Connection for Upper and Lower Gastrointestinal Disorders

The Veteran has contended that claimed gastrointestinal disabilities are due to medications prescribed for service-connected disabilities.  Treatment and examination records reflect some possibility of contribution to gastrointestinal disability by non-steroidal anti-inflammatory drugs taken for service-connected joint disabilities.  

Upon VA examination for compensation purposes in January 2012, the examiner noted diagnoses in 1996 of both GERD and hiatal hernia, diagnoses by upper endoscopy in June 2011of both Barrett's esophagus and esophageal varices, and a history of acid reflux in 1995 with laparoscopic repair that year.  That examiner also noted a history of IBS with unknown date of initial diagnosis, as well as diagnoses of colon diverticulosis and small bowel arteriovenous malformation (AVM).

Regarding these gastrointestinal conditions, the examiner noted that service treatment records did not show that the Veteran was treated for them in service.  However, the examiner provided no opinion as to etiology.  The examiner did note that IBS was generally of uncertain etiology with no medical consensus, and hence the examiner could not speculate as to the etiology of the Veteran's IBS.  

An additional VA examination is warranted to address claimed upper gastrointestinal disability and IBS.  The examiner upon remand should address whether other causes are likely, including the long history of heavy alcohol consumption, which the January 2012 VA examiner noted was a likely source of some of the Veteran's disabilities.  

Claim for Service Connection for Hypertension 

The VA examiner in January 2012 addressed questions of etiology of the Veteran's hypertension as related to service.  That examiner opined that the Veteran's hypertension was not at least as likely as not caused or aggravated by service, because it was not diagnosed until years after service and there was no documentation of hypertension in service.  The examiner also opined that the Veteran had both essential hypertension and portal hypertension, with the portal hypertension attributable to his consumption of alcohol over many years.  

However, the Veteran has also claimed entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus and as secondary to claimed psychiatric disability.  Treatment records reflect the potential impact of the Veteran's diabetes mellitus on multiple body systems.  A further VA examination is warranted to address the question of hypertension caused or aggravated by diabetes mellitus.  That examiner should also address any causation or aggravation by any psychiatric disability.  

Claims for Service Connection for Skin Conditions and for Restless Leg Syndrome

The Veteran's claim for service connection for variously characterized skin conditions was addressed by a VA examiner in December 2013.  The examiner noted that the Veteran had bullous disorders diagnosed in 2011, which were identified as granuloma annulare, but that the Veteran reported that the skin rash had begun spontaneously two years earlier.  The Veteran sought to attribute the skin condition to service directly or to exposure to Agent Orange in service.  The examiner noted that the Veteran had a skin rash in January 1969 which had resolved, and found that the Veteran's current skin rash was unrelated to the one in service.  The examiner accordingly opined that it was not at least as likely as not that the skin rash was related to either the rash in service or that it was otherwise incurred in service.  The Board finds this examination satisfactory for purposes of the Board's adjudication and accordingly does not find that an additional examination is required to address claimed skin conditions.

The Board does not find an indication of a link between service or any service-connected disability and claimed restless leg syndrome.  Hence, the Board finds no necessity of a VA examination addressing that claimed disability.

Remand is still required for the RO to obtain and review the above-noted incomplete submission from January 2014, prior to the Board's adjudication of the claims for service connection for skin conditions or restless leg syndrome.   

TDIU

Other issues the subject of remand must be developed prior to the Board's adjudication of the TDIU claim.  Therefore, a determination of this claim will be deferred.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Provide the Veteran and his representative with a statement of the case with respect to the issues of entitlement to service connection for bilateral ankle conditions, and service connection for depression as secondary to service-connected disabilities.  Inform the Veteran of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2. Undertake appropriate development to obtain a copy of any outstanding records pertinent to the issues on appeal. 

3.  Then, the Veteran should be afforded VA examinations by examiners with sufficient expertise to ascertain and evaluate the extent of all disability due to the Veteran's service-connected bilateral degenerative changes to the first metatarsophalangeal joint with plantar calcaneal heel spurs, degenerative joint disease and other impairment of the right knee, degenerative joint disease and other impairment of the left knee, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  Any indicated tests or studies should be completed.  All pertinent evidence of record should be made to available and reviewed by the examiners.  

To the extent feasible, the examiners should differentiate manifestations of or impairment due to the Veteran's service-connected disability from that due to unrelated causes.  

The examiners should also provide an opinion whether the Veteran's service-connected disabilities of the lower extremities, either individually or all together with the Veteran's other service-connected disabilities, resulted in the Veteran's inability to obtain or retain substantially gainful employment.  The examiners should specify any intervals of such unemployability due to the Veteran's service-connected disabilities during the claim period.  

The RO or the AMC should ensure that the examiners provide all information required for rating purposes.

The rationale for all opinions expressed should also be provided.  If an examiner is unable to provide any required medical information or opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  Also after completion of all necessary records development, the Veteran must be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of all upper gastrointestinal disorders present during the period of the claim, as well as the nature and etiology of any IBS present during the period of the claim.  Any indicated tests or studies should be completed.  All pertinent evidence of record should be made available and reviewed by the examiner.  

Based on a detailed review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner should state a separate opinion with respect to each upper gastrointestinal disorder and any IBS present during the period of the claim, as to whether the disorder originated in service or is otherwise etiologically related to service.  In so doing, the examiner should consider other potential causes of claimed disabilities, including those as addressed by prior VA examiners.  The Veteran's long history of heavy alcohol consumption - as noted by the January 2012 VA examiner to be a contributory factor in some of the Veteran's disabilities - should be so considered.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  Also after completion of all necessary records development, the Veteran must be afforded a VA examination by a physician with appropriate expertise to address the likelihood that the Veteran's hypertension was caused or permanently increased in severity by the Veteran's diabetes mellitus or by any psychiatric disability.  Any indicated tests or studies should be completed.  All pertinent evidence of record should be made available and reviewed by the examiner.  

Based on a detailed review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner should state a separate opinion with respect any hypertension present during the period of the claim, as to whether the disorder was caused or permanently increased in severity by the Veteran's service-connected diabetes mellitus, and whether the hypertension was caused or permanently increased in severity by any psychiatric disability.  In so doing, the examiner should consider other potential causes of the Veteran's hypertension, including those as addressed by prior VA examiners.  The Veteran's long history of heavy alcohol consumption - as noted by the January 2012 VA examiner to be a contributory factor in the Veteran's portal hypertension - should be so considered.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.  

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

 8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

 The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




